Citation Nr: 1627827	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  15-39 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for scars of the right face, right arm and right leg, residuals of shell fragment wounds.

2.  Entitlement to an initial compensable rating for a right upper extremity scar, residual of shell fragment wound. 

3.  Entitlement to an initial compensable rating for a right lower extremity scar, residual of shell fragment wound.

4.  Entitlement to a rating in excess of 40 percent for paralysis of the right ulnar nerve.

5.  Entitlement to a rating in excess of 40 percent for loss of right eye.  

6.  Entitlement to a rating in excess of 20 percent for residuals of a shell fragment wound to the left humeral head with retained fragments.

7.  Entitlement to a rating in excess of 10 percent for fragment wound scar to the right face.

8.  Entitlement to rating in excess of 20 percent for diabetes mellitus.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1967 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2012 and May 2013 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the December 2012 rating decision, the RO granted service connection for scars of the right upper and lower extremities and assigned noncompensable ratings, effective January 25, 2012.  A separate 20 percent rating was assigned for three or four painful scars of the right upper extremity, right lower extremity, and head, face and neck, effective January 25, 2012.  The rating decision also increased the rating for paralysis of the right ulnar nerve to 30 percent disabling, effective January 25, 2012.  Lastly, the rating decision denied entitlement to increased ratings for residuals of a shell fragment wound to the left humeral head and scar to the right face. 

The May 2013 rating decision denied entitlement to an increased rating for diabetes mellitus.  

An October 2015 rating decision granted entitlement to a total disability rating based on individual unemployability, effect June 4, 2013.  In a June 2016 Brief, the Veteran's representative indicated that the TDIU has been developed to its "utmost" and that they continue the arguments and contentions of the Veteran.  The Board notes that VA received in January 2012 a VA Form 21-8940 completed by the Veteran stating that, among other service-connected disabilities, his right eye and diabetes prevented him from securing or following substantially gainful employment.  The Veteran also indicated that he last worked full time in 2001 and this is when his full-time employment was affected.  As such, the Board finds that the matter of TDIU prior to June 4, 2013 is still on appeal.
 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2012 written presentation brief submitted by the Veteran's representative, he requested that current VA medical and private treatment records be retrieved.  The Board acknowledges the single VA treatment record dated in January 2015 for the appellant's diabetes mellitus.  Notwithstanding, records from December 2012 to January 2015 have not been associated with the claims file.  Further, there is no evidence of private medical treatment since the filing of the claim.  On remand outstanding VA and private treatment records must be obtained.

Lastly, in the written brief presentation, the appellant's representative suggested that the conditions on appeal had worsened.  The Veteran's eye disability was examined in April 2012.  The last examination for the Veteran's service-connected right ulnar nerve, scars, and left humeral head injury was in September 2012.  The most recent examination for the Veteran's diabetes mellitus was in January 2013.  As such, the Veteran is entitled to a new VA examination.  See 38 C.F.R. § 3.327(a) (2015); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In light of this development, TDIU is deferred.

A December 2012 rating decision assigned a 20 percent evaluation for residuals of shell fragment wound to the left humeral head with retained fragments.  The Veteran has submitted Notice of Disagreement (noting the "medial in my left arm and shoulder has caused numbness there and this is a daily occurrence"), received by VA in June 2013, as to the issue.  The October 2015 statement of the case (SOC) did not address this issue.  As such, the issue must be remanded to allow the AOJ to provide the Veteran with a SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).


Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records for the disabilities on appeal. Specifically, records since December 2012 must be retrieved.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  Ask the Veteran to identify all private medical treatment provides for the disabilities on appeal and furnish appropriate authorization for the release of the medical records.  If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

3.  Schedule the Veteran for a VA examination to determine the nature and severity of his right ulnar nerve disability.  The claims file, including this remand, should be reviewed by the examiner so to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.  

The examiner must specifically indicate whether there is mild, moderate, or severe incomplete paralysis, or complete paralysis of the right ulnar nerve with evidence of "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.

A comprehensive rationale for any opinion expressed must be provided.

4.  Schedule the Veteran for a VA examination to determine that nature and severity of his residuals of a shell fragment wound to the left humeral head with retained fragments.  The claims file, including this remand, should be reviewed by the examiner so to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.    

The examiner must specifically indicate whether the Veteran's overall residuals of a shell fragment wound to the left humeral head, Muscle Group IV, (i.e., supraspinatus, infraspinatus/teres minor and subscapularis muscle involvement) are moderate, moderately severe, or severe.

A comprehensive rationale for any opinion expressed must be provided.

5.  Schedule the Veteran for a VA examination to determine that nature and severity of his scars of the right face, right upper extremity, and right lower extremity.  The claims file, including this remand, should be reviewed by the examiner so to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.  

The examiner is to describe the manifestation of all scars, to include a measurement of the length and width of the scars; and whether the scars are deep or superficial (a deep scar is one associated with underlying soft tissue damage), unstable (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar), tender or painful on examination, or cause limitation of motion or function of any body part. 

A comprehensive rationale for any opinion expressed must be provided.

6.  Schedule the Veteran for a VA examination to determine that nature and severity of his right eye disability.  The claims file, including this remand, should be reviewed by the examiner so to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.  

The examiner must report the Veteran's impairment of central visual acuity, any impairment of visual field, and any impairment of eye muscle function.

A comprehensive rationale for any opinion expressed must be provided.

7.  Schedule the Veteran for a VA examination to determine that nature and severity of his diabetes mellitus.  The claims file, including this remand, should be reviewed by the examiner so to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.    

The examiner should specifically note whether the Veteran's diabetes mellitus requires insulin; restricted diet; regulation of activities (avoidance of strenuous occupational and recreational activities for its control); and episodes of ketoacidosis or hypoglycemia reactions requiring one or two hospitalizations a year or twice monthly visits to a diabetic care provider.

A comprehensive rationale for any opinion expressed must be provided.

8.  Provide the Veteran with a SOC as to the issue of residuals of shell fragment wound to the left humeral head with retained fragments, currently rated as 20 percent disabling.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

9.  If the benefits sought on appeal remain denied, readjudicate the issues on appeal, to include entitlement to TDIU prior to June 4, 2013.  The Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P. SORISIO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).


